139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alex HAMPTON, Plaintiff-Appellant,v.BROADWAY MARITIME SHIPPING COMPANY, LTD., Defendant-Appellee.
No. 97-15499.D.C. No. CV-96-00464-SI.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 11, 1998.Decided Feb. 19, 1998.

Appeal from the United States District Court for the Northern District of California Susan Yvonne Illston, District Judge, Presiding.
Before GOODWIN, KOZINSKI and THOMPSON, Circuit Judges.

ORDER

1
We affirm for the reasons stated in the district court's order dated February 25, 1997.  See General Electric Co. v. Joiner, --- U.S. ----, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997).


2
AFFIRMED.